Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
This Application is CON of US patent application 15/368,521, filed on 12/02/2016.
1. Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-10, drawn to a method for increasing the production of at least one ATP-intensive product, the method comprising; flowing a gaseous C1-containing substrate to a bioreactor containing a culture of a C1-fixing microorganism in a liquid nutrient media; and  fermenting the culture to produce at least one product, wherein arginine is provided to the culture in excess of the cellular requirement of the culture; and wherein the C1-fixing microorganism comprises an arginine metabolism pathway, classified in CPC C12P7/06.
II.	Claims 11-13, drawn to a genetically engineered C1-fixing microorganism comprising an optimized arginine deiminase pathway, classified in CPC C12N1/20.
III.	Claims 14-20, drawn to a method for improving efficiency of arginine co-utilization with one or more gaseous substrates selected from the group consisting of CO, H2 and C02, the method comprising culturing a genetically engineered C1-fixing bacterium comprising one or more genetic modifications selected from the group consisting of: i. a disruptive mutation in an arginine transporter; ii. overexpression of one or more endogenous enzymes selected from the group consisting of arginine deiminase (EC 3.5.3.6), ornithine carbomyltransferase (putrescine carbomyltransferase) (EC 2.1.3.3), carbamate kinase (EC 2.7.2.2), ornithine racemase (EC 5.1.1.12), ornithine aminomutase (EC 5.4.3.5), 2,4-diaminopentanoate 62LT121US2 dehydrogenase (EC 1.4.1.12), and 2-amino-4-oxopentanoate thiolase (EC 2.3.1.B 10); iii. expression of one or more mutated endogenous enzymes selected from the group consisting of arginine deiminase (EC 3.5.3.6), ornithine carbomyltransferase (putrescine carbomyltransferase) (EC 2.1.3.3), carbamate kinase (EC 2.7.2.2), ornithine racemase (EC 5.1.1.12), ornithine aminomutase (EC 5.4.3.5), 2,4-diaminopentanoate dehydrogenase (EC 1.4.1.12), and 2-amino-4-oxopentanoate thiolase (EC 2.3.1.B10); and iv. expression of one or more exogenous enzymes selected from the group consisting of arginine deiminase (EC 3.5.3.6), ornithine carbomyltransferase (putrescine carbomyltransferase) (EC 2.1.3.3), carbamate kinase (EC 2.7.2.2), ornithine racemase (EC 5.1.1.12), ornithine aminomutase (EC 5.4.3.5), 2,4-diaminopentanoate dehydrogenase (EC 1.4.1.12), and 2-amino-4-oxopentanoate thiolase (EC 2.3.1.B10), classified in CPC C12P13/10.
The inventions are distinct, each from the other because of the following reasons:
2.	The genetically engineered C1-fixing microorganism comprising an optimized arginine deiminase pathway of Group II, a method for increasing the production of at least one ATP-intensive product of Group I and a method for improving efficiency of arginine co-utilization with one or more gaseous substrates selected from the group consisting of CO, H2 and C02, of Group III, are each patentably distinct product and method of making and use thereof. The genetically engineered microorganism can be used as a host cell to be transformed with materially different gene encoding protein.
3.	Inventions II and III are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)). 	In the instant case the genetically engineered microorganism can be used as host cell to be transformed with materially different gene encoding enzymes of arginine metabolic pathway of Group III.
4.	The methods of groups I-III are patentably distinct as they comprise unrelated steps, and use different products and produce different effects. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the imitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  	Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and 	Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain claims. Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the 
Examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant enzymes & Protein Crystallography)
Rm. REM 5A49 and Mail Box- 2C70
US Patent and Trademark Office
Ph. 571-272-8137 and Fax 571-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656